IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00047-CV
 
SHP—The Callaway House, L.P.,
                                                                        Appellant
 v.
 
Callaway Development Corporation,
                                                                        Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 04-000970-CV
 

MEMORANDUM  Opinion

 




          The Clerk of this Court notified the parties that the appellant=s brief was overdue in this cause
and that the appeal would be dismissed if an appropriate response was not filed
within twenty-one days.  No response has been received.  Accordingly, the appeal
is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).
                                                                             PER
CURIAM
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
Appeal
dismissed




Opinion
delivered and filed August 24, 2005
[CV06]


ign: justify; margin-left: 0.3in; margin-right: 0.3in">(b)  Criminal Cases.  The appeal may be dismissed if the appellant withdraws his notice
of appeal at any time prior to the decision of the appellate court.  The withdrawal shall
be in writing signed by the appellant and his counsel and filed in duplicate with the clerk
of the court of appeals in which the appeal is pending[.]
Tex. R. App. P. 59(b).
      We have not issued a decision in this appeal.  The motion is signed personally by Hodge, as
required by the rule, and signed by his attorney.  Thus, the motion is granted.
      Hodge's appeal is dismissed.

                                                                               PER CURIAM

Before Chief Justice Davis,
         Justice Cummings, and
         Justice Vance
Appeal dismissed on appellant's motion 
Opinion delivered and filed April 30, 1997
Do not publish